DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response filed on November 18, 2022.  
Claims 1-20 are currently pending and have been examined.
This action is made Non-FINAL.
The examiner would like to note that this application is being handled by examiner Christine Huynh.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 18, 2022 has been entered.

Response to Amendment
The amendment filed November 18, 2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Claims have overcome the 101 rejection set forth in the Final Office Action mailed August 18, 2022.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Upon further search and consideration, the amended claims 1, 11, and 16 are rejected under 35 U.S.C. 103 in view of Nakhaei (US 20190310632 A1) and Ghosh et al. (US 20170364831 A1). Therefore, claims 1-8 and 11-20 are rejected in view of Nakhaei (US 20190310632 A1) and Ghosh et al. (US 20170364831 A1) and claims 9-10 are rejected in view of Nakhaei (US 20190310632 A1), Ghosh et al. (US 20170364831 A1), Jeong et al. (US 20140067483 A1). See detailed rejection below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakhaei (US 20190310632 A1) in view of Ghosh et al. (US 20170364831 A1). 
Regarding claims 1-8 and 11-20: 
With respect to claims 1, 11, and 16, Nakhaei teaches: 
a processor; (“A module may include logic, a software controlled microprocessor…” [0022]) 
receive a decision-making model comprising a plurality of states, wherein the decision- making model generates a solution using multivariate data, the multivariate data comprises values for at least three observations of a vehicle operational scenario, and the solution includes an action for vehicle control during the vehicle operational scenario; (““Infer” or “inference”, as used herein, generally refers to the process of reasoning about or inferring states of a system, a component, an environment, a user from one or more observations captured via events or data, etc. Inference may be employed to identify a context or an action or may be employed to generate a probability distribution over states,” [0026], “The location unit 120 or the GPS 122 may receive information associated with the autonomous vehicle… The current velocity and the current position of the autonomous vehicle may be passed to the model generator 140 which may use these parameters to generate a model (e.g., Markov Decision Process (MDP) or Partially Observable Markov Decision Process (POMDP)) based thereon.” [00028], “implementing a driving parameter for a component of the autonomous vehicle based on the POMDP model and the correction term to operate the autonomous vehicle autonomously” [0009]) where the solution based on the POMDP model includes operating the autonomous vehicle. 
generate a slice of a decision space of the decision-making model; (“the decomposition unit 150 may combine one or more value functions associated with a decision-making task (e.g., travelling from the current position to the target position) to approximate a solution to a more complex, global task. Stated another way, the decomposition unit 150 uses utility decomposition to enable approximate solutions for large sequential decision-making problems to be determined by breaking large tasks into individual tasks.” [0049]) 
fix values of all except two observations of the at least three observations; (“the decomposition unit 150 may build the POMDP model based on utility decomposition so that the POMDP model includes the autonomous vehicle, a first entity, and a second entity. However, based on the utility decomposition approach, the decomposition unit 150 may decompose the global task of collision mitigation into a first sub-task of collision mitigation with respect to the first entity and a second sub-task of collision mitigation with respect to the second entity. In this way, if the autonomous vehicle learns a strategy to mitigate a collision with a single pedestrian, the decomposition unit 150 may utilize decomposition to scale the strategy associated with the single pedestrian to mitigate collisions with multiple pedestrians.” [0048]
control, using the modified decision-making model, the autonomous vehicle while traversing a vehicle transportation system; 
Nakhaei does not teach, but Ghosh teaches: 
modify, using the slice, the decision-making model to generate a modified decision- making model (“modifying at least one of: the model using one or more model repair algorithms, the input data using one or more data repair algorithms, or a reward function of the model using one or more reward repair algorithms” [0005]), wherein to modify the decision-making model comprises, for at least one state and at least one of the two observations, modifying at least one of a probabilistic transition matrix or a probabilistic observation matrix of the decision-making model (“model repair may include changes in the probabilities of the transitions from one state to another to satisfy certain guarantee on the properties” [0047], “For Model Repair, the subclass FeasM consists of all models M′∈M such that M′ and M both have nonzero transition probabilities on the same set of edges. The user can additionally constrain (e.g., using lower and upper bounds on) the difference in the transition probabilities on corresponding edges, and thus, only consider “small” perturbations. Note that re-parameterizing the entire transition matrix can be considered as a possibility in Model Repair” [0053]) which shows that the transition matrix can be modified such that a solution of the modified decision-making model for a set of values for the at least three observations differs from a solution of the decision-making model for the set of values; (“By iterating model repair, data repair, and reward repair with machine learning steps, a resulting system/model is produced such that when it terminates, is guaranteed to satisfy the asserted property, or achieve a certain trust score” [0025]) which shows that the modified model has a different solution than the original model. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Nakhaei’s decision process model system and Ghosh’s model modification system in order (“for improved model training systems and methods to ensure that machine learning algorithms provide some high-level correctness guarantees for various applications” See Ghosh [0004])

With respect to claim 2, Nakhaei in combination with Ghosh, as shown in the rejection above, discloses the limitations of claim 1.
The combination of Nakhaei and Ghosh teaches a decision process model system of claim 1. Nakhaei further teaches the decision-making model comprises a Partially Observable Markov Decision Process model; (“The model generator may build a Partially Observable Markov Decision Process (POMDP) model of the environment” [0002]) 

With respect to claims 3 and 13, Nakhaei in combination with Ghosh, as shown in the rejection above, discloses the limitations of claims 1 and 11.
The combination of Nakhaei and Ghosh teaches a decision process model system of claims 1 and 11. Nakhaei further teaches a display, wherein the processor is configured to graph the slice of the decision space in two dimensions on the display, a first axis of the graph comprising the modified values of the first observation, and a second axis of the graph comprising the modified values of the second observation and wherein the graph displays an indication of respective alternative solutions for combinations of at least some of the modified values of the first observation and the modified values of the second observation; (“The current velocity and the current position of the different entities (e.g., first entity, second entity, third entity, etc.) may be passed to the model generator 140 which may use these parameters to generate the MDP model or the POMDP model based thereon” [0030], “FIGS. 3A-3B, FIGS. 4A-4B, and FIG. 5 is a graphical representation of an exemplary policy or rule derived from utility decomposition, as implemented by the system for utility decomposition with deep corrections of FIG. 1, according to one aspect.” [0013-0015], “Output device(s) 822 such as one or more displays, speakers, printers, or any other output device may be included with computing device 812” [0083]) where the graphical representations FIGS. 3A-3B, FIGS. 4A-4B, and FIG. 5 are solutions generated from the observations of the environment.  

With respect to claim 4, Nakhaei in combination with Ghosh, as shown in the rejection above, discloses the limitations of claim 1.
The combination of Nakhaei and Ghosh teaches a decision process model system of claim 1. Nakhaei further teaches determine a value to a next best solution of the decision-making model for the modified value for the first observation and the modified value for the second observation that are associated with the alternative solution, wherein the value to the next best solution is a difference between an output of a reward function for the alternative solution and an output of a reward function for the next best solution; (“the decomposition unit 150 may combine one or more value functions associated with a decision-making task (e.g., travelling from the current position to the target position) to approximate a solution to a more complex, global task. Stated another way, the decomposition unit 150 uses utility decomposition to enable approximate solutions for large sequential decision-making problems to be determined by breaking large tasks into individual tasks.” [0046], “The decomposition unit 150 may determine a state-action value and measure an expected accumulated reward of taking an action a and following an optimal policy associated with entity i. The decomposition unit 150 may calculate an approximation to the global value function based on Equation 2 and combine the value functions provided by Equation 3a and Equation 3b.” [0054], “the reward function may be decomposed additively and each term may be optimized individually by a sub-agent. In this regard, ƒ may be set as the sum of the individual value functions. These individual value functions may be combined based on utility fusion to approximate the value function associated with the global task, thereby scaling the solution.” [0051]) 

With respect to claims 5 and 18, Nakhaei in combination with Ghosh, as shown in the rejection above, discloses the limitations of claims 1 and 16.
The combination of Nakhaei and Ghosh teaches a decision process model system of claims 1 and 16. Nakhaei further teaches a display, wherein the processor is configured generate a graph having a first axis comprising the modified values of the first observation, and a second axis comprising the modified values of the second observation, the graph displaying a respective value to the next best solution for each of the alternative solutions; (“FIGS. 3A-3B, FIGS. 4A-4B, and FIG. 5 is a graphical representation of an exemplary policy or rule derived from utility decomposition, as implemented by the system for utility decomposition with deep corrections of FIG. 1, according to one aspect.” [0013-0015], “Output device(s) 822 such as one or more displays, speakers, printers, or any other output device may be included with computing device 812” [0083], “the decomposition unit 150 uses utility decomposition to enable approximate solutions for large sequential decision-making problems to be determined by breaking large tasks into individual tasks” [0046]) 

With respect to claim 6, Nakhaei in combination with Ghosh, as shown in the rejection above, discloses the limitations of claim 1.
The combination of Nakhaei and Ghosh teaches a decision process model system of claim 1. Nakhaei further teaches memory storing the decision-making model, wherein the processor is configured to receive the decision-making model from the memory; (“The controller 110 may include a processor 112 and a memory 114 which stores one or more instructions to be executed by the processor 112.” [0027]) 

With respect to claims 7 and 19, Nakhaei in combination with Ghosh, as shown in the rejection above, discloses the limitations of claims 1 and 16.
The combination of Nakhaei and Ghosh teaches a decision process model system of claims 1 and 16. Nakhaei further teaches:
generate a second slice of the decision space of the decision-making model; (“The decomposition unit 150 may solve these two sub-tasks individually. In other words, the decomposition unit 150 may calculate the value associated with mitigating collision with each entity i under the assumption that the entity i is the only entity to be avoided. Because the decomposition unit 150 calculates these values or functions individually (e.g., based on the autonomous vehicle and entityi), the interaction between the autonomous vehicle and each entity is considered pairwise.” [0049]) 
fix values of all observations of the at least three observations except for the first observation and a third observation of the at least three observations that is different from the first observation and the second observation; (“the decomposition unit 150 may build the POMDP model based on utility decomposition so that the POMDP model includes the autonomous vehicle, a first entity, and a second entity. However, based on the utility decomposition approach, the decomposition unit 150 may decompose the global task of collision mitigation into a first sub-task of collision mitigation with respect to the first entity and a second sub-task of collision mitigation with respect to the second entity.” [0048])
modify the values of the first observation and the third observation to obtain multiple second alternative solutions for the decision-making model, wherein the multiple second alternative solutions and the modified values form the second slice of the decision space, and each of the multiple second alternative solutions is associated with a respective first value of the first observation and a respective third value of the third observation; (“The decomposition unit 150 may determine a state-action value and measure an expected accumulated reward of taking an action a and following an optimal policy associated with entity i. The decomposition unit 150 may calculate an approximation to the global value function based on Equation 2 and combine the value functions provided by Equation 3a and Equation 3b.” [0054], “the decomposition unit 150 uses utility decomposition to enable approximate solutions for large sequential decision-making problems to be determined by breaking large tasks into individual tasks” (0046] “controller 110 may receive characteristics associated with the autonomous vehicle, such as the current position and the current velocity. The current velocity and the current position of the different entities (e.g., first entity, second entity, third entity, etc.) may be passed to the model generator 140 which may use these parameters to generate the MDP model or the POMDP model” [0030]) 

With respect to claims 8 and 17, Nakhaei in combination with Ghosh, as shown in the rejection above, discloses the limitations of claims 1 and 16.
The combination of Nakhaei and Ghosh teaches a decision process model system of claims 1 and 16. Nakhaei further teaches:
the vehicle operational scenario comprises an intersection, and the at least three observations of the vehicle operational scenario comprise a proximity of the autonomous vehicle to the intersection, a proximity of a second vehicle to the intersection, and a priority of the autonomous vehicle relative to the second vehicle; (““Entity”, as used herein, refers to any objects or obstacles in a roadway or along a path being travelled by the vehicle and may include pedestrians, other vehicles, animals, debris, potholes, etc. Further, an ‘obstacle’ may include most any traffic condition, road condition, weather condition, features of the environment, etc. Examples of obstacles may include, but are not necessarily limited to other vehicles (e.g., obstacle vehicle), buildings, landmarks, obstructions in the roadway, road segments, intersections, etc. Thus, obstacles may be found, detected, or associated with a path, one or more road segments, etc. along a route on which the vehicle is travelling or is projected to travel along.” [0021]) 
the at least three observations of the vehicle operational scenario are indicated in seconds; (“The constant velocity model with random noise for the entity means that the entity or pedestrian may be modeled to be associated with a random amount of movement or velocity {−1 m/s, 0 m/s, 1 m/s} at each time step.” [0038] which shows that the observations are measured using seconds as units) 

With respect to claim 12, Nakhaei in combination with Ghosh, as shown in the rejection above, discloses the limitations of claim 11.
The combination of Nakhaei and Ghosh teaches a decision process model system of claim 11. Nakhaei further teaches wherein the solution comprises one of a decision to stop the autonomous vehicle, a decision for the autonomous vehicle to proceed, or a decision to edge the autonomous vehicle; (“The action space is a set of actions may include a hard braking action, a moderate braking action, maintaining velocity, and an acceleration action.” [0008])

With respect to claim 14, Nakhaei in combination with Ghosh, as shown in the rejection above, discloses the limitations of claim 11.
The combination of Nakhaei and Ghosh teaches a decision process model system of claim 11. Nakhaei further teaches modifying a probabilistic transition matrix of the decision-making model by, for a state and an observation of the at least three observations, modifying a probability that the state will result based on a change in value of the observation of the at least three observations; (“Inference may be employed to identify a context or an action or may be employed to generate a probability distribution over states, for example. An inference may be probabilistic. For example, computation of a probability distribution over states of interest based on a consideration of data or events.” [0026]) 

With respect to claim 15, Nakhaei in combination with Ghosh, as shown in the rejection above, discloses the limitations of claim 11.
The combination of Nakhaei and Ghosh teaches a decision process model system of claim 11. Nakhaei further teaches modifying a probabilistic observation matrix of the decision-making model by, for the state and an observation of the at least three observations, modifying a probability that a value of the observation of the at least three observations will exist at the state; (“Inference may be employed to identify a context or an action or may be employed to generate a probability distribution over states, for example. An inference may be probabilistic. For example, computation of a probability distribution over states of interest based on a consideration of data or events.” [0026], “controller 110 may receive characteristics associated with the autonomous vehicle, such as the current position and the current velocity. The current velocity and the current position of the different entities (e.g., first entity, second entity, third entity, etc.) may be passed to the model generator 140 which may use these parameters to generate the MDP model or the POMDP model” [0030]) 

With respect to claim 20, Nakhaei in combination with Ghosh, as shown in the rejection above, discloses the limitations of claim 19.
The combination of Nakhaei and Ghosh teaches a decision process model system of claim 19. Nakhaei further teaches:
generating a first two-dimensional graph of the multiple alternative solutions, a first axis of the first two-dimensional graph comprising the modified values of the first observation, and a second axis of the first two-dimensional graph comprising the modified values of the second observation; (“FIGS. 3A-3B, FIGS. 4A-4B, and FIG. 5 is a graphical representation of an exemplary policy or rule derived from utility decomposition, as implemented by the system for utility decomposition with deep corrections of FIG. 1, according to one aspect.” [0013-0015]) 
generating a second two-dimensional graph of the multiple second alternative solutions, a first axis of the second two-dimensional graph comprising the modified values of the first observation, and a second axis of the second two-dimensional graph comprising the modified values of the third observation; (“FIGS. 3A-3B, FIGS. 4A-4B, and FIG. 5 is a graphical representation of an exemplary policy or rule derived from utility decomposition, as implemented by the system for utility decomposition with deep corrections of FIG. 1, according to one aspect.” [0013-0015], “The decomposition unit 150 may solve these two sub-tasks individually. In other words, the decomposition unit 150 may calculate the value associated with mitigating collision with each entity i under the assumption that the entity i is the only entity to be avoided.” [0049]) 

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakhaei (US 20190310632 A1) in view of Ghosh et al. (US 20170364831 A1) in further view of Jeong et al. (US 20140067483 A1). 
Regarding claims 9-10:
With respect to claim 9, Nakhaei in combination with Ghosh, as shown in the rejection above, discloses the limitations of claim 1.
The combination of Nakhaei and Ghosh teaches a decision process model system of claim 1. Nakhaei further teaches: 
the processor is configured to process the decision-making model to generate a baseline solution; (“the decomposition unit 150 may combine one or more value functions associated with a decision-making task (e.g., travelling from the current position to the target position) to approximate a solution to a more complex, global task. Stated another way, the decomposition unit 150 uses utility decomposition to enable approximate solutions for large sequential decision-making problems to be determined by breaking large tasks into individual tasks.” [0046])
Nakhaei does not teach but Jeong teaches:
the apparatus further comprises: a display, wherein the processor is configured to graph the baseline solution using a radar chart, at least some of the at least three observations represented a respective separate axis; (“The input unit may receive evaluation scores and weighted values of the plurality of evaluation items from a user. The dividing unit may calculate angles of arcs of sectors corresponding to the respective evaluation items on the basis of the weighted values of the respective evaluation items, and divide the single circle into sectors corresponding to the amount of the evaluation items at the angles of the arcs of the sectors corresponding to the respective evaluation items.” [0009]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Nakhaei’s decision process model system and Ghosh’s model modification system with Jeong’s radar chart because (“A radar chart is advantageous in that a tendency of the respective items can be easily noticed because several measurement targets are superimposed.” See Jeong [0005]). 

With respect to claim 10, Nakhaei in combination with Ghosh and Jeong, as shown in the rejection above, discloses the limitations of claim 9.
The combination of Nakhaei, Ghosh, and Jeong teaches a decision process model system of claim 9. Nakhaei further teaches:
the baseline solution is one a plurality of baseline solutions generated using the decision- making model; (“decomposition unit 150 may combine one or more value functions associated with a decision-making task (e.g., travelling from the current position to the target position) to approximate a solution to a more complex, global task. Stated another way, the decomposition unit 150 uses utility decomposition to enable approximate solutions for large sequential decision-making problems to be determined by breaking large tasks into individual tasks.”) [0046]) 
Nakhaei does not teach but Jeong teaches:
the processor is configured to graph each of the baseline solutions using a respective radar chart having equidistantly-spaced axes; (“A circle is divided into sections each having an equal space according to the number of respective evaluation items, spaces to be measured are divided at equal intervals concentrically starting from the center of the circle… A radar chart is advantageous in that a tendency of the respective items can be easily noticed because several measurement targets are superimposed.” [0005]) 
polygons of the radar charts associated with a first baseline solution of the plurality of baseline solutions are distinguished from polygons of the radar charts associated with a second baseline solution by a display element comprising at least one of a color, a fill, or a line connecting data values for each spoke; (“FIG. 6 is a view illustrating a method for calculating achievement of an i-th evaluation item over a reference radar chart in the radar chart” [0025], “A radar chart is advantageous in that a tendency of the respective items can be easily noticed because several measurement targets are superimposed.” [0005]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Nakhaei’s decision process model system and Ghosh’s model modification system with Jeong’s radar chart because (“A radar chart is advantageous in that a tendency of the respective items can be easily noticed because several measurement targets are superimposed.” See Jeong [0005]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants disclosure. 
Tang et al. “Modeling Drivers' Dynamic Decision-Making Behavior During the Phase Transition Period: An Analytical Approach Based on Hidden Markov Model Theory” is pertinent because “the estimated decision chain based on the proposed model basically established a probabilistic relationship between the driver's time-dependent decisions of stop or pass and its instantaneous acceleration rates and speeds. Thus, it becomes possible to predict the entire driver's decision chain at the change of phases at signalized intersections based on vehicle trajectory and the identified probabilistic relationship” (Section V, para. 2) which pertains to modifying a model by modifying probabilistic relationships. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine N Huynh whose telephone number is (571)272-9980. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE NGUYEN HUYNH/Examiner, Art Unit 3662                 

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662